Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 16, 2021 has been entered.
Status of Objections and Rejections
2.	Claims 1, 2, 4, 6, 12, 14, 15, 17, 18, 19, 25, 26, 27, 45, 46 and 47 are pending.  Claims 3, 5, 7-11, 13, 16, 20-24 and 28-44 are cancelled.  Claims 12, 14, 15, 17, 18, 19 and 25-27 are previously withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected inventions.  The restriction was made Final in the papers mailed April 7, 2020.  Accordingly, claims 1, 2, 4, 6 and 45-47 are examined on merits in this Office action.  
3.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1, 2, 4, 6 and 45-47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
	Claim 1 is rejected under  35 U.S.C. 112(b) as being indefinite for reciting “desired core and supplemental microbiome or core and unique microbiomes” which appears to be confusing, since it is unclear which “desired core and supplemental microbiome or core and unique microbiomes” the claimed method is screening for?  
The specification at page 6, lines 19-22, says:
“By a ‘microbiome’ is meant the collective genomes of the bacteria and/or fungi. By a ‘core microbiome’ is meant OTUs that are found across all or substantially all Brachiaria-Urochloa species tested. By a ‘supplemental microbiome’ is meant OTUs that are found across a subset of the Brachiaria-Urochloa species tested. By a ‘unique microbiome’ is meant OTUs associated with specific Brachiaria-Urochloa species.”

Given method requires amplifying ITS2 region of any rDNA genes (e.g. 16S, 18S, 5.8S, 28S), it is confusing and unclear how a core, supplemental or unique microbiomes would be different one from the other.  It is further unclear which specific sub-sequence of ITS2 regions of any rDNA genes, Applicant is referring to that can distinguish “desired core and supplemental microbiome or core and unique microbiomes” as instantly claimed.  It is unclear what is intended.
Claim 1 is rejected under  35 U.S.C. 112(b) as being indefinite for reciting “desired”, which appears confusing since the recitation “desired” is a relative term which renders the claim indefinite.  The term desired" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The metes and bounds of the recitation are unclear and not defined.
	Dependent claims are also rejected for failing the overcome the deficiencies of parent claim.
Claim Rejections - 35 USC § 112  (Written Description)
5.	Claims 1, 2, 4, 6 and 45-47 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled 
The Federal Circuit has recently clarified the application of the written description
requirement. The court stated that a written description of an invention "requires a precise definition, such as by structure, formula, [or] chemical name, of the claimed subject matter sufficient to distinguish it from other materials." University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568; 43 USPQ2d 1398, 1406 (Fed. Cir. 1997). The court also concluded that "naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material." Id. Further, the court held that to adequately describe a claimed genus, Patent Owner must describe a representative number of the species of the claimed genus, and that one of skill in the art should be able to "visualize or recognize the identity of the members of the genus." Id. 
Finally, the court held: 

A description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNAs, defined by nucleotide sequence, falling within the scope of the genus or a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus.  Id.

See also MPEP Section 2163, page 174 of Chapter 2100 of the August 2005 version, column 1, bottom paragraph, where it is taught that 
[T]he claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function. A biomolecule sequence described only by a functional characteristic, without any known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence. 

See also Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ 2d 1016 at 1021, (Fed. Cir. 1991) where it is taught that a gene is not reduced to practice until the inventor can define it by "its physical or chemical properties" (e.g. a DNA sequence).
Claims are broadly drawn to a method for isolating, selecting and/or characterising an endophyte strain, said method including: providing samples of plant material from plant species of Brachiaria-Urochoa species complex; subjecting said samples to metagenomics analysis, wherein a sequence data generated by a metagenomics analysis is produced using universal PCR primers directed to ITS2 region of rDNA genes; identifying bacterial or fungal operational taxonomic units (OTUs) in said Brachiaria-Urochoa plant species; comparing the OTUs present in said sample species to identify core Hypocrea sp./Acremonium sp. 2.15.A.2, Acremonium sp. 2.3.C.1, Microsphaeropsis arundis 2.10.D.1, Sarocladium sp./Acremonium sp. 2.12.B.1, Sarocladium sp./Acremonium sp. 2.10.C.2 and Sarocladium sp./Acremonium sp. 2.11.B.1, as deposited at the National Measurement Institute with accession numbers VI5/028237, V15/028238, V15/028239, V15/028240, V15/028241 and VI5/028242, respectively.
The breadth of claim 1 encompasses ITS2 region of any rDNA genes from unknown endophytes associated with plant Brachiaria-Urochoa species.  The breadth of rDNA genes includes, for example 16S, 18S, 5.8S, 28S etc.

The instant specification, however, only describes structure and function relationship between ITS2 region of 18S rDNA genes of endophytic fungi associated with Brachiaria-Urochoa species.  The specification describes identification of endophytes with the desirable trait of brachialactone(s) by correlating structure of ITS2 region of 18S rDNA gene(s) of endophytic fungi with the desirable trait of brachialactone(s).  See for examples, examples 1-7; Figures 1-7; Tables.
	The specification fails to describe representative structures of Applicant’s broadly claimed genus, and thus function is either unknown or cannot be reliably predicted.
There is no description of the structure required for the recited function, and no description of the necessary and sufficient elements to identity members of Applicant’s broadly claimed genus..
	One of skill in the art would not recognize that Applicant was in possession of the necessary common attributes or features of the genus in view of the disclosed species. Since the disclosure fails to describe the common attributes that identify members of the genus, and because the genus is highly variant, ITS2 region of 18S rDNA genes of endophytic fungi associated with Brachiaria-Urochoa species is insufficient to describe the claimed genus.
	Accordingly, there is lack of adequate description to inform a skilled artisan that applicant was in possession of the claimed invention at the time of filing.  See Written Description guidelines published in Federal Register/Vol.66, No. 4/Friday, January 5, 2001/Notices; p. 1099-1111.  
Given the claim breadth and lack of guidance as discussed above, the specification does not provide written description of the genus broadly claimed.  Accordingly, one skilled in the art would not have recognized Applicants to have been in possession of the claimed invention at the time of filing. 
	Claim Rejections - 35 USC § 102(a)(1) & 103
6-A.	Claim(s) 1, 2, 4, and 6 are rejected under 35 U.S.C. 102 (a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Spangenberg et al. (WIPO, WO 2012/174585 A1; 
Spangenberg et al. disclose a method for isolating, selecting and characterizing an endophyte strain, comprising providing samples of plant material from plant species of Brachiaria-Urochoa species complex, the method comprises preparing (same as grinding/crushing) said plant material (plant tissues stem/leaf/root) for extraction of nucleic acids by washing the plant material with methanol (alcohol) during said preparation.  The reference further discloses providing a plurality of samples of fungi from plant samples; subjecting the fungi to genetic and metabolic analysis; and comparing and selecting fungi having a desired genetic and metabolic profile.  The reference further discloses using PCR primers directed to the ITS2 region of the rDNA genes of the fungi.  The PCR primers used in the method are universal primers as they are derived from the teachings of  White et al. (Amplification and direct sequencing of fungal ribosomal RNA genes for phylogenetics. In PCR Protocols: A Guide to Methods and Applications pp. 315-322. Academic Press; 1990) as disclosed in Spangenberg et al.  The reference further discloses isolates of Acremonium, Brachiaria-Urochloa plants inoculated with endophyte isolates to result in the plant having beneficial properties (including methods for their production), and stably infected plant material derived from inoculated plant material.  See in particular, pages 8, 19, 20; examples 1-6; Figures 5 and 6, figures 1-4, 7-11; claims 1-15; tables 1-7.
Spangenberg et al. do not make specific references to operational taxonomic units (OTUs), however, the recitation “OTUs” is just an operational definition used to classify groups of closely related organisms or simply the group of organisms being studied.  Thus Spangenberg et al. inherently disclose the identification of operational taxonomic units in Brachiaria-Urochloa plant species, as the documents disclose the same metagenomic analysis of endophytes as instantly claimed.  Alternatively, it would have been obvious for an ordinary skill in the art to have used any operational definitions, including OTUs because it would have still carried the same meaning of classifying closely related organisms based on 
Spangenberg et al. also disclose metagenomics analysis using bioinformatics tools.  Applicant’s attention is specifically drawn to Figure 3; Figure 10; example 3 and tables 3-4 at pages 23-26; and example 7 and table 7 at pages 31-32, wherein Spangenberg et al. clearly disclose identifying endophyte isolates by sequencing genomic DNA and cDNAs, assembly of contigs, analysis of assembled contig sequencing data using BLAST analysis to identify and characterize ITS groups of endophytes.  
It is important to note that analysis of sequencing data using BLAST is in fact a bioinformatics tool to identify and characterize raw sequencing data through sequence search comparison with sequences from different nucleotide sequence databases (e.g. GenBank, also disclosed by the reference, emphasis added).  These teachings of Spangenberg et al. are in fact metagenomic analysis using genetic and bioinformatics tools (e.g. phylogenetic and sequencing data) to identify ITS groups of different fungal endophyte strains in Brachiaria-Urochloa plant species are in fact OTUs. 
Spangenberg et al. either inherently discloses the identification of operational taxonomic units in Brachiaria-Urochloa plant species, as the document disclose the same metagenomic analysis of fungal endophytes as instantly claimed and/or alternatively, it would have been obvious for an ordinary skill in the art to have used any operational definitions, including OTUs because it would have still carried the same meaning of classifying closely related organisms based on genomic analysis of specific region(s), such as ITS2 region of the rDNA as taught by Spangenberg et al.
6-B.	Applicant’s arguments: 
Applicant argues that Spangenberg et al. disclosure is based on the entire ITS region without breaking into separate components or microbiomes.  Applicant while admitting that Spangenberg et al. disclose identifying supplemental microbiomes, however also argues that Spangenberg et al. do not disclose identifying core microbiomes and supplemental microbiomes or unique microbiomes.  Applicant while admitting that Spangenberg et al. groups endophytes based on their ITS identity, however argues that the method used by Spangenberg et al. is different than described in the instant application.  Applicant while stating that long sequences of ITS region allows a user to verify phylogenetic relationships accurately, however also argues that in instant case smaller or subsequences were used in identifying core identification, as well as supplemental or unique microbiomes and this method allows more accurate and efficient endophyte identification, characterization and selection and even correlating certain microbiomes with certain traits of the plant (response, pages 6-7).

Response to Applicant’s arguments:  
Applicant’s arguments are carefully considered but are deemed to be unpersuasive.
	Contrary to Applicant’s allegations, it must be noted that the features upon which applicant relies (e.g. long sequences of ITS versus smaller, specific and subsequences of ITS; accurate and efficient endophyte identification, etc.) are not recited in all the rejected claim(s).  
Applicant’s attention is drawn to MPEP 2145 [R-08.2012] VI which says:
“Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993) (Claims to a superconducting magnet which generates a "uniform magnetic field" were not limited to the degree of magnetic field uniformity required for Nuclear Magnetic Resonance (NMR) imaging. Although the specification disclosed that the claimed magnet may be used in an NMR apparatus, the claims were not so limited.); Constant v. Advanced Micro-Devices, Inc., 848 F.2d 1560, 1571-72, 7 USPQ2d 1057, 1064-1065 (Fed. Cir.), cert. denied, 488 U.S. 892 (1988) (Various limitations on which appellant relied were not stated in the claims; the specification did not provide evidence indicating these limitations must be read into the claims to give meaning to the disputed terms.); Ex parte McCullough, 7 USPQ2d 1889, 1891 (Bd. Pat. App. & Inter. 1987) (Claimed electrode was rejected as obvious despite assertions that electrode functions differently than would be expected when used in nonaqueous battery since "although the demonstrated results may be germane to the patentability of a battery containing appellant’s electrode, they are not germane to the patentability of the invention claimed on appeal.").”
It is further important to note that when the reference relied on expressly and/or inherently describes all of the structural elements (method steps in the present case) of the claimed invention, the reference is presumed to be operable or enabling and thus anticipates and/or renders obvious the claimed invention.  See In re Sasse, 629  F.2d 675, 207 USPQ 107 (CCPA 1980).  See also MPEP § 716.07.   
Applicant’s attention is also drawn to the specification at page 6, lines 19-22, which says:
“By a ‘microbiome’ is meant the collective genomes of the bacteria and/or fungi. By a ‘core microbiome’ is meant OTUs that are found across all or substantially all Brachiaria-Urochloa species tested. By a ‘supplemental microbiome’ is meant OTUs that are found across a subset of the Brachiaria-Urochloa species tested. By a ‘unique microbiome’ is meant OTUs associated with specific Brachiaria-Urochloa species.”

Contrary to Applicant’s arguments, claims do not recite specific region (sub-sequences) within ITS2 region of rDNA as argued by the Applicant.  Additionally, the terms core microbiome, supplemental microbiome and/or unique microbiome are very broad as disclosed in the specification and thus claims 
Furthermore, contrary to Applicant’s arguments, it is also important to note that Spangenberg et al. do disclose identification of endophytes based on ITS sequences (core microbiome) which would also inherently comprise structures pertaining to supplemental microbiome (also admitted by the Applicant) and structures pertaining to unique microbiome.  This implies that the reference does in fact disclose expressly and/or inherently all the structural elements of instantly claimed method steps, and thus anticipates and/or render obvious the claimed invention as discussed above.  Finally, it is very important to note that the breadth and scope of the claimed method reads on Spangenberg et al. method for the reasons as discussed in detail above. 
Also see In re Cruciferous Sprout Litig., 301 F.3d 1343,1346-48, 64 USPQ2d 1202, 1204-05 (Fed. Cir. 2002) where a claim at issue was directed to a method of preparing a food rich in glucosinolates wherein cruciferous sprouts are harvested prior to the 2-leaf stage. The court held that the preamble phrase “rich in glucosinolates” helps define the claimed invention, as evidenced by the specification and prosecution history, and thus is a limitation of the claim (although the claim was anticipated by prior art that produced sprouts inherently “rich in glucosinolates”).  
Also see Integra LifeSciences I Ltd. V. Merck KGaA 50 USPQ2d 1846, 1850 (DC Scalif 1999), which teaches that where the prior art teaches all of the required steps to practice the claimed method and no additional manipulation is required to produce the claimed result, then prior art anticipates the claimed invention. 
Claim Rejections - 35 USC § 103
7-A.	Claims 1, 2, 4, 6 and 45-47 remain rejected under 35 U.S.C. 103 as being unpatentable over Spangenberg et al. (WIPO, WO 2012/174585 A1; Published December 27,2012), and further in view of Subbarao et al. (PNAS, 106:17302-17307, Published 2009) for the reasons of record stated in the Final Office action mailed September 14, 2020. 
Brachiaria-Urochoa species complex, the method comprises preparing (same as grinding/crushing) said plant material (plant tissues stem/leaf/root) for extraction of nucleic acids by washing the plant material with methanol (alcohol) during said preparation.  The reference further teaches providing a plurality of samples of fungi from plant samples; subjecting the fungi to genetic and metabolic analysis; and comparing and selecting fungi having a desired genetic and metabolic profile.  The reference further teaches using PCR primers directed to the ITS2 region of the rDNA genes of the fungi.  The PCR primers used in the method are universal primers as they are derived from the teachings of White et al. (Amplification and direct sequencing of fungal ribosomal RNA genes for phylogenetics. In PCR Protocols: A Guide to Methods and Applications pp. 315-322. Academic Press; 1990) as disclosed in Spangenberg et al.  The reference further teaches isolates of Acremonium, Brachiaria-Urochloa plants inoculated with endophyte isolates to result in the plant having beneficial properties (including methods for their production), and stably infected plant material derived from inoculated plant material.  See in particular, pages 8, 19, 20; examples 1-6; Figures 5 and 6, figures 1-4, 7-11; claims 1-15; tables 1-7.  
While Spangenberg et al. do not make specific references to operational taxonomic units (OTUs), however, the recitation “OTUs” is just an operational definition used to classify groups of closely related organisms or simply the group of organisms being studied.  Thus, Spangenberg et al. teachings would obviously imply the identification of operational taxonomic units in Brachiaria-Urochloa plant species, as the documents teach the same metagenomic analysis of endophytes.
Spangenberg et al. also teach metagenomic analysis using bioinformatics tools.  Applicant’s attention is specifically drawn to Figure 3; Figure 10; example 3 and tables 3-4 at pages 23-26; and example 7 and table 7 at pages 31-32, wherein Spangenberg et al. clearly teach identifying endophyte isolates by sequencing genomic DNA and cDNAs, assembly of contigs, analysis of assembled contig sequencing data using BLAST analysis to identify and characterize ITS groups of endophytes.  

Spangenberg et al. do not teach brachialactone (a fusicoccane) compound.
Subbarao et al., wherein the reference clearly teach that brachialactone (a fusicoccane) is found in the root environment of Brachiaria pastures.  Subbarao et al. further teach chemical structure of brachialactone. The reference also teach that brachialactone compound is involved in the phenomenon termed biological nitrification inhibition (BNI).  The reference further teach that brachialactone compound can be used in developing a powerful strategy toward the development of low-nitrifying agronomic systems thus benefiting both agriculture and the environment.  See in particular, abstract, Figures 1-5; tables 1-3; results and discussion.
Given Subbarao et al. clearly teach that brachialactone compound is involved in the phenomenon termed biological nitrification inhibition (BNI), and is associated with root environment of Brachiaria pasture, it would have been obvious and within the scope of an ordinary skill in the art to have observed presence of brachialactone compound in Brachiaria-Urochoa species complex of Spangenberg et al..  Obviously, one of ordinary skill in the art would have even isolated said brachialactone compound for the purpose of reducing losses of fertilizer nitrogen by leaching and denitrification, and thus developed a powerful strategy toward the development of low-nitrifying agronomic systems to benefit both agriculture and the environment, and thus arrive at the Applicant’s claimed invention with a reasonable expectation of success and without any surprising results.
7-B.	Applicant’s arguments: 
Applicant primarily argues that Spangenberg et al. do not disclose identifying core mictobiomes as well as supplemental or unique microbiomes to provide a more precise higher resolution method using short or sub-sequence ITS sequence lengths. Applicant also argues that Spangenberg et al. and Subbarao whether taken alone or in combination, fail to obviate or cure deficiencies of Spangenberg et al. about the claimed subject matter (response, page 7).

Response to Applicant’s arguments:  
Applicant’s arguments are carefully considered but are deemed to be unpersuasive.
Contrary to Applicant’s allegations, it must be noted that the features upon which applicant relies (e.g. long sequences of ITS versus short, specific and subsequences of ITS; accurate and efficient endophyte identification, etc.) are not recited in all the rejected claim(s).  
Applicant’s attention is drawn to MPEP 2145 [R-08.2012] VI which says:
“Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993) (Claims to a superconducting magnet which generates a "uniform magnetic field" were not limited to the degree of magnetic field uniformity required for Nuclear Magnetic Resonance (NMR) imaging. Although the specification disclosed that the claimed magnet may be used in an NMR apparatus, the claims were not so limited.); Constant v. Advanced Micro-Devices, Inc., 848 F.2d 1560, 1571-72, 7 USPQ2d 1057, 1064-1065 (Fed. Cir.), cert. denied, 488 U.S. 892 (1988) (Various limitations on which appellant relied were not stated in the claims; the specification did not provide evidence indicating these limitations must be read into the claims to give meaning to the disputed terms.); Ex parte McCullough, 7 USPQ2d 1889, 1891 (Bd. Pat. App. & Inter. 1987) (Claimed electrode was rejected as obvious despite assertions that electrode functions differently than would be expected when used in nonaqueous battery since "although the demonstrated results may be germane to the patentability of a battery containing appellant’s electrode, they are not germane to the patentability of the invention claimed on appeal.").”
Applicant’s attention is also drawn to the specification at page 6, lines 19-22, which says:
“By a ‘microbiome’ is meant the collective genomes of the bacteria and/or fungi. By a ‘core microbiome’ is meant OTUs that are found across all or substantially all Brachiaria-Urochloa species tested. By a ‘supplemental microbiome’ is meant OTUs that are found across a subset of the Brachiaria-Urochloa species tested. By a ‘unique microbiome’ is meant OTUs associated with specific Brachiaria-Urochloa species.”

Contrary to Applicant’s arguments, it is also important to note that Spangenberg et al. do teach identification of endophytes based on ITS sequences (core microbiome) which would also obviously comprise structures pertaining to supplemental microbiome (also admitted by the Applicant) and structures pertaining to unique microbiome.  This implies the reference do in fact teach expressly elements of claimed invention, and thus render obvious all the structural elements of instantly claimed method steps.  Finally, it is very important to note that the breadth and scope of the claimed method reads on Spangenberg et al. method for the reasons as discussed in detail above. 

It is also maintained that the issue in the present obviousness analysis is not whether Subbarao et al. BNIs were found to be released from the roots of Brachiaria humidicola plants when the sole nitrogen source was NH4+ and not NO3-.
Rather the issues in the present obviousness analysis are:
(i) Does brachialactone (a fusicoccane) compound released by Brachiaria pastures?
(ii) Is brachialactone compound involved in biological nitrification inhibition (BNI) activity?
(iii) Is brachialactone compound released by Brachiaria pastures in response to any increased nitrogen source (e.g. NH4+ ) in soil?
(iv) Does BNI functions in suppressing soil nitrification and N2O emissions?
(v) Do Subbarao et al. suggest that Brachiaria pastures releasing brachialactone compound in response to nitrogen rich soils can be used in developing a powerful strategy toward the development of low-nitrifying agronomic systems thus benefiting both agriculture and the environment?
Answer to questions in parts (i) – (v) is definitely in affirmative as outlined through the teachings of Subbarao et al.
It is further maintained that it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In the instant case, it would have been obvious and within the scope of an ordinary skill in the art to have arrived at the Applicant’s 
It is further maintained that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In the instant case, it would have been obvious and within the scope of an ordinary skill in the art to have arrived at the Applicant’s claimed invention by combining the teachings of cited art as discussed above with a reasonable expectation of success and without any surprising results.
Additionally, it is maintained that the Office recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious and within the scope of an ordinary skill in the art to have arrived at the Applicant’s claimed invention by combining the teachings of cited art as discussed above with a reasonable expectation of success and without any surprising results.
It is further maintained that while neither Spangenberg et al. nor Subbarao et al. specifically teach identification of endophytes recited in claim 47, however it would have been obvious and within the scope of an ordinary skill in the art to have identified any Brachiaria-Urochoa species complex associated endophyte, including the one recited in claim 47 using Spangenberg et al. generic method (an assay, emphasis added) for isolating, selecting and characterizing an endophyte strain as discussed above and thus arrive at the Applicant’s invention with a reasonable expectation of success and without unexpected results.

8-A.	Claims 1, 2, 4, 6 and 47 remain rejected under 35 U.S.C. 103 as being unpatentable over Spangenberg et al. (WIPO, WO 2013/177615 A1; Published December 05, 2013) and further in view of Kelemu et al. (Canadian Journal of Microbiology, 47:55-62, 2001) or the reasons of record stated in the Office action mailed April 7, 2020. 
Spangenberg et al. teach a method for isolating, selecting and characterizing an endophyte strain, comprising providing samples of plant material from plant species of Brachiaria-Urochoa species complex. The method comprising preparing samples (same as grinding and crushing) from said plant material (plant tissues like seedlings, stems, leaves etc.) for DNA (genomic/cDNA) isolation and using primers specifically targeted to genes (e.g. ribosomal) of the endophytes to carry out polymerase chain reaction (PCR) to develop genetic and metabolic profiles.  The reference further teaches providing a plurality of samples of fungi from plant samples; subjecting the fungi to genetic and metabolic analysis; and comparing and selecting fungi having a desired genetic and metabolic profile.  The reference further teaches isolates of Acremonium, Brachiaria-Urochloa plants inoculated with endophyte isolates to result in the plant having beneficial properties (including methods for their production), and stably infected plant material derived from inoculated plant material. Spangenberg et al. also teach methods of selecting symbiota by screening multiple host-symbiont associations.  The reference also teaches endophyte isolates, selection of microbiomes, inoculation of plants (including Brachiaria-Urochloa) with the selected microbiomes, subjecting the said inoculated plants to metagenomic analysis to select for symbiota with a desired genetic profile and beneficial properties and methods thereof.  See in particular, abstract, see in particular, pages, 5-7, 13-15 and 19, 161; examples 1, 16, 22 and 23. 
It may be noted that Spangenberg et al. do not make specific references to operational taxonomic units (OTUs), however, the recitation “OTUs” is just an operational definition used to classify groups of closely related organisms or simply the group of organisms being studied.  Thus Spangenberg et al. teachings would obviously imply the identification of operational taxonomic units in Brachiaria-Urochloa plant species, as the documents teach the same metagenomic analysis of endophytes.

It is important to note that analysis of sequencing data using BLAST is in fact a bioinformatics tool to identify and characterize raw sequencing data through sequence search comparison with sequences from different nucleotide sequence databases (e.g. GenBank, also disclosed by the reference, emphasis added).  These teachings of Spangenberg et al. are in fact metagenomic analysis using bioinformatics tools. 
While claims do not require sequence of specific primers, it is however noted that Spangenberg et al. do not specifically teach sequences of PCR primers directed to the ITS2 region of rDNA genes.
	Kelemu et al. teach a method of developing the taxonomic relationships of endophytes of Brachiaria species by producing phylogenetic relationships.  The method comprising isolating, selecting and characterizing endophyte strains, comprising providing samples of plant material from plant species of Brachiaria species. The method comprising preparing samples (grinding and crushing) from said plant material (plant tissues like leaves.) for DNA (genomic) isolation and using primers specifically targeted to the ITS1, 5.8S, and ITS2 region (internal transcribed spacer) of nuclear ribosomal DNA (rDNA) of the endophytes to carry out polymerase chain reaction (PCR) to develop genetic data for taxonomic relationships (same as OTUs).  The method of nucleic acid isolation comprised grinding the plant material carrying endophytes, washing the plant material with alcohol and extracting nucleic acid from the alcohol wash.  See in particular, abstract, Figures 1-7; Table 1; materials and methods; pages 56-61.
Brachiaria-Urochoa species complex to create taxonomic relationship among said endophytic strains, and Kelemu et al. specifically teach targeting ITS2 region of rDNA to create taxonomic relationships of endophytes of Brachiaria species, it would have been obvious and within the scope of an ordinary skill in the art prior to earliest filing date of the claimed invention to have obviously tried to combine the teachings of Spangenberg et al. and Kelemu et al. to arrive at the Applicant’s claimed assay for the purpose of screening novel endophytes of Brachiaria-Urochoa species complex having desirable traits in a plant breeding program of grasses.
	While it is understood, nether Spangenberg et al. nor Kelemu et al. specifically teach identification of endophytes recited in claim 47, using combined teachings of Spangenberg et al. and Kelemu et al., it would have been obvious that one of ordinary skill would have obviously tried to isolate any endophytic strain including the ones recited in claim 47 as matter of running any assay of screening endophytes of Brachiaria-Urochoa species complex, thus arrive at the Applicant’s invention with a reasonable expectation of success and without unexpected results.
8-B.	Applicant’s arguments: 
Spangenberg et al. do not teach amplification of ITS region. Applicant further argues that Spangenberg et al. do not disclose identifying core mictobiomes as well as supplemental or unique microbiomes to provide a more precise higher resolution method using short or sub-sequence ITS sequence lengths. Applicant while conceding that Kelemu et al. teach sequencing of ITS and the 18S rDNA region, however argues that Kelemu et al. do not teach specific targeting of the only ITS region for sequencing.  Applicant also argues that Spangenberg et al. and Kelemu et al. whether taken alone or in combination, fail to obviate or cure deficiencies of Spangenberg et al. about the claimed subject matter (response, page 8).

8-C. 	Response to Applicant’s arguments:  
Applicant’s arguments are carefully considered but are deemed to be unpersuasive.
Contrary to Applicant’s allegations, it must be noted that the features upon which applicant relies (e.g. long sequences of ITS versus short, specific and subsequences of ITS; accurate and efficient endophyte identification, etc.) are not recited in all the rejected claim(s).  
Applicant’s attention is drawn to MPEP 2145 [R-08.2012] VI which says:
“Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993) (Claims to a superconducting magnet which generates a "uniform magnetic field" were not limited to the degree of magnetic field uniformity required for Nuclear Magnetic Resonance (NMR) imaging. Although the specification disclosed that the claimed magnet may be used in an NMR apparatus, the claims were not so limited.); Constant v. Advanced Micro-Devices, Inc., 848 F.2d 1560, 1571-72, 7 USPQ2d 1057, 1064-1065 (Fed. Cir.), cert. denied, 488 U.S. 892 (1988) (Various limitations on which appellant relied were not stated in the claims; the specification did not provide evidence indicating these limitations must be read into the claims to give meaning to the disputed terms.); Ex parte McCullough, 7 USPQ2d 1889, 1891 (Bd. Pat. App. & Inter. 1987) (Claimed electrode was rejected as obvious despite assertions that electrode functions differently than would be expected when used in nonaqueous battery since "although the demonstrated results may be germane to the patentability of a battery containing appellant’s electrode, they are not germane to the patentability of the invention claimed on appeal.").”
Applicant’s attention is also drawn to the specification at page 6, lines 19-22, which says:
“By a ‘microbiome’ is meant the collective genomes of the bacteria and/or fungi. By a ‘core microbiome’ is meant OTUs that are found across all or substantially all Brachiaria-Urochloa species tested. By a ‘supplemental microbiome’ is meant OTUs that are found across a subset of the Brachiaria-Urochloa species tested. By a ‘unique microbiome’ is meant OTUs associated with specific Brachiaria-Urochloa species.”

Contrary to Applicant’s arguments, it is also important to note that Kelemu et al. do teach identification of endophytes based on ITS2 region sequences (core microbiome) which would also obviously comprise structures pertaining to supplemental microbiome (also admitted by the Applicant) and structures pertaining to unique microbiome.  This implies the reference do in fact teach expressly and/or render obviously all the structural elements of instantly claimed method steps.  Finally, it is very important to note that the breadth and scope of the claimed method reads on Spangenberg et al. method in light Kelemu et al. teachings for the reasons as discussed in detail above. 
In response to Applicant’s arguments, it is also important to note that it was routine in the art to use metagenomics based techniques in evaluating diversity among plant endophytes to isolate and select endophyte strains having potential beneficial role in a plant microbiome.  See for example, Porras-Alfaro et al. (Annu. Rev. Phytopathol. 49:291-315, 2011; see in particular, abstract; Figure 2, page 294; Figure 3, page 296) and Lundberg et al. (Nature, 488:86-90, 2012; see in particular, abstract; methods, page 8-17).
Brachiaria-Urochoa species complex having desirable traits in a plant breeding program of grasses.
It is further maintained that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In the instant case, it would have been obvious and within the scope of an ordinary skill in the art to have arrived at the Applicant’s claimed invention by combining the teachings of cited art as discussed above with a reasonable expectation of success and without any surprising results.
Additionally, it is maintained that the Office recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious and within the scope of an ordinary skill in the art to have arrived at the Applicant’s claimed invention by combining the teachings of cited art as discussed above with a reasonable expectation of success and without any surprising results.
It is very important to note that present obviousness analysis on the Applicant’s claimed invention is also based on the rationale “obvious to try”.  See MPEP 2143 [R-08.2017] Part E which states:
“The Federal Circuit’s decision in In re Kubin, 561 F.3d 1351, 90 USPQ2d 1417 (Fed. Cir. 2009), affirmed the Office’s determination in Ex parte Kubin, 83 USPQ2d 1410 (Bd. Pat. App. & Int. 2007) that the claims in question, directed to an isolated nucleic acid molecule, would have been obvious over the prior art applied. The claim stated that the nucleic acid encoded a particular polypeptide. The encoded polypeptide was identified in the claim by its partially specified sequence, and by its ability to bind to a specified protein. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
A prior art patent to Valiante taught the polypeptide encoded by the claimed nucleic acid, but did not discloseeither the sequence of the polypeptide, or the claimed isolated nucleic acid molecule. However, Valiante did disclose that by employing conventional methods such as those disclosed by a prior art laboratory manual by Sambrook, the sequence of the polypeptide could be determined, and the nucleic acid molecule could be isolated. In view of Valiante’s disclosure of the polypeptide, and of routine prior art methods for sequencing the polypeptide and isolating the nucleic acid molecule, the Board found that a person of ordinary skill in the art would have had a reasonable expectation that a nucleic acid molecule within the claimed scope could have been successfully obtained. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
Relying on In re Deuel, 51 F.3d 1552, 34 USPQ2d 1210 (Fed. Cir. 1995), appellant argued that it was improper for the Office to use the polypeptide of the Valiante patent together with the methods described in Sambrook to reject a claim drawn to a specific nucleic acid molecule without providing a reference showing or suggesting a structurally similar nucleic acid molecule. Citing KSR, the Board stated that "when there is motivation to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." The Board noted that the problem facing those in the art was to isolate a specific nucleic acid, and there were a limited number of methods available to do so. The Board concluded that the skilled artisan would have had reason to try these methods with the reasonable expectation that at least one would be successful. Thus, isolating the specific nucleic acid molecule claimed was "the product not of innovation but of ordinary skill and common sense."
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 The Board’s reasoning was substantially adopted by the Federal Circuit. However, it is important to note that in the Kubin decision, the Federal Circuit held that "the Supreme Court in KSR unambiguously discredited" the Federal Circuit’s decision in Deuel, insofar as it "implies the obviousness inquiry cannot consider that the combination of the claim’s constituent elements was ‘obvious to try.’" Kubin, 561 F.3d at 1358, 90 USPQ2d at 1422. Instead, Kubin stated that KSR "resurrects" the Federal Circuit’s own wisdom in O’Farrell, in which "to differentiate between proper and improper applications of ‘obvious to try,’" the Federal Circuit "outlined two classes of situations where ‘obvious to try’ is erroneously equated with obviousness under § 103." Kubin, 561 F.3d at 1359, 90 USPQ2d at 1423. These two classes of situations are: (1) when what would have been "obvious to try" would have been to vary all parameters or try each of numerous possible choices until one possibly arrived at a successful result, where the prior art gave either no indication of which parameters were critical or no direction as to which of many possible choices is likely to be successful; and (2) when what was "obvious to try" was to explore a new technology or general approach that seemed to be a promising field of experimentation, where the prior art gave only general guidance as to the particular form of the Id. (citing In re O’Farrell, 853 F.2d 894, 903, 7 USPQ2d 1673, 1681 (Fed. Cir.)).”

It is further important to note that KSR forecloses the argument that a specific teaching, suggestion or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, -- USPQ2d --, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396).
It may be noted that obviousness does not require an absolute certainty of success but merely a reasonable expectation thereof, so long as the motivation or suggestion to combine the teaching of the cited references is known or disclosed in the prior art and is obvious to one skilled in the art and this is sufficient to establish a prima facie case of obviousness.  In the instant, one of ordinary skill in the art one of ordinary skill in the art would have obviously combined the teachings of the cited art as discussed above to arrive at the Applicant’s claimed method with a reasonable expectation of success and without any surprising results
9-A.	Claims 1, 2, 4, 6 and 45-47 remain rejected under 35 U.S.C. 103 as being unpatentable over Spangenberg et al. (WO 2013/177615 A1; Published December 05, 2013) in view of Kelemu et al. (Canadian Journal of Microbiology, 47:55-62, 2001), and further in view of Subbarao et al. (PNAS, 106:17302-17307, Published 2009) in the Final Office action mailed September 14, 2020. 
	Spangenberg et al. (2013) teachings are discussed as supra.
	Kelemu et al. teachings are discussed as supra.
	Spangenberg et al. (2013) or Kelemu et al. do not teach brachialactone (a fusicoccane) compound.
	Subbarao et al. teach that brachialactone (a fusicoccane) is found in the root environment of Brachiaria pastures.  Subbarao et al. further teach chemical structure of brachialactone. The reference further teach that brachialactone compound is involved in the phenomenon termed biological nitrification inhibition (BNI).  The reference further teach that brachialactone compound can be used in developing a powerful strategy toward the development of low-nitrifying agronomic systems thus benefiting both 
	Given Subbarao et al. clearly teach that brachialactone compound is involved in the phenomenon termed biological nitrification inhibition (BNI), and is associated with root environment of Brachiaria pasture, it would have been obvious and within the scope of an ordinary skill in the art to have observed presence of brachialactone compound in Brachiaria-Urochoa species complex of Spangenberg et al., or Brachiaria species of  Kelemu et al.   
Obviously, one of ordinary skill in the art would have even isolated said brachialactone compound for the purpose of reducing losses of fertilizer nitrogen by leaching and denitrification, and thus developed a powerful strategy toward the development of low-nitrifying agronomic systems to benefit both agriculture and the environment, and thus arrive at the Applicant’s claimed invention with a reasonable expectation of success and without any surprising results.
9-B.	Applicant’s arguments  & Response to Applicant’s arguments: Applicant presents the same arguments about Spangenberg et al., Kelemu et al. and Subbarao et al. as discussed in item 8-C (Spangenberg et al., Kelemu et al.) and item 7-C (Subbarao et al.).
Conclusions
10.	Claims 1, 2, 4, 6 and 45-47 remain rejected.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINOD KUMAR whose telephone number is (571)272-4445.  The examiner can normally be reached on 8:30 am - 5.00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad A. Abraham can be reached on (571) 270-7058  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA).

/VINOD KUMAR/Primary Examiner, Art Unit 1663